Citation Nr: 1224110	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-35 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.

2.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The RO, within the January 2008 rating decision, reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnete v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issues on appeal have been characterized as shown above.

The Veteran has claimed various psychiatric conditions through the years, all of which have been considered by the RO and denied in various rating decisions.  This timely appeal stems specifically from a January 2008 rating decision where the RO only considered PTSD specifically and denied it on the merits.  

The RO later specifically considered and denied entitlement to service connection for Major Depressive Disorder (MDD), Cyclothymic Disorder, and Chronic Undifferentiated Schizophrenia in an August 2008 rating decision.  This rating decision was not specifically appealed, but it is clear the Veteran has numerous psychiatric diagnoses he feels are related to his military service.  

The Board concludes the appeal stemming from the January 2008 denial cannot be considered confined to PTSD alone and has been appropriately recharacterized above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  A March 1972 rating decision first denied service connection for a "nervous disorder" finding it was not incurred in service; this claim was again denied in December 1998 and March 1999 rating decisions, finding no new and material evidence had been submitted. 

2.  An April 2006 Board decision denied service connection for PTSD, finding no probative and persuasive evidence of a current diagnosis of PTSD.

3.  The Veteran did not timely perfect an appeal as to the 1972, 1998 or 1999 rating decisions, and did not appeal the Board's April 2006 denial; those decisions are now final. 

4.  Evidence received since the final April 2006 Board decision is new and material and raises a reasonable possibility of substantiating the claim.

5.  The preponderance of the evidence of record indicates the Veteran's psychiatric disability, variously diagnosed, is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim seeking entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, has been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

2.  The criteria for service connection for an acquired psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

New and Material Evidence

The Veteran first claimed entitlement to service connection for a "nervous disorder," which was initially denied in a March 1972 rating decision, finding his diagnosed psychiatric disability (schizophrenia) did not incur in service.

Thereafter, the Veteran reclaimed his psychiatric disability claim under various theories.  The last final denial was an April 2006 Board decision where the Board denied entitlement to service connection specifically for PTSD, finding the preponderance of the evidence did not support a current diagnosis of PTSD.

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a). The Veteran was notified of his appellate rights at the time of the Board decision, but did not file an appeal. Therefore, the April 2006 Board decision is final.

Since April 2006, the file contains VA outpatient treatment records from 2006 to 2008, to include a December 2007 VA examination.  The record also contains English translations for prior statements and records previously associated with the claims folder in Spanish.

The new medical evidence shows diagnoses for various psychiatric disabilities, to include major depressive disorder (MDD), anxiety disorder, and PTSD.  The December 2007 VA examiner declined diagnosing the Veteran for PTSD, but diagnosed the Veteran with anxiety disorder.  The translated documents also include additional information about the Veteran's claimed in-service combat-related stressors.

This evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim is warranted.

Service Connection 

In order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for psychoses may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  

The claims folder contains several statements from the Veteran's private physician, Dr. Capella, dated in 1972 and 1974 indicating the Veteran received treatment as early as October 1969 (within one month of separation from the military) for "moderately severe psychoneurotic anxiety."  The claims folder contains VA hospitalization records with a diagnosis of schizophrenia as early as October 1971 (two years after separation from the military).  The diagnosis of schizophrenia is also supported by a VA examiner in a January 2004 VA examination report.

During this appellate time frame, however, medical evidence no longer supports a diagnosis of schizophrenia or any other psychoses.  Rather, the most recent medical evidence of record shows diagnoses of PTSD, MDD and anxiety disorder, albeit varying depending on the physician.  The Veteran was most recently afforded a VA examination in December 2007 where the examiner diagnosed the Veteran with anxiety disorder and specifically opined, "no other mental disorder found."

Although Dr. Capella's statements leads credence to the possibility that the Veteran was diagnosed with chronic psychoses to a degree of 10 percent or more within his first year of separation from the military, the most recent medical records do not indicate a current diagnosis of schizophrenia.  While there is confusion over the Veteran's most appropriate diagnosis, recent medical records do not support a diagnosis of schizophrenia or other "psychoses" during the appellate time frame.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board concludes the statutory presumption is inapplicable here.

Service treatment records are also silent as to any complaints, treatment or diagnoses of any psychiatric symptoms.  His military records, however, do confirm the Veteran was awarded a bronze star for his involvement in operations against hostile forces in Vietnam from July 1968 to July 1969.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service. 

Aside from the Veteran's own statements, continuity of symptomatology is objectively evident in the claims folder.  The Veteran's private physician, Dr. Capella, notes treatment for a mental disorder as early as October 1969, one month after separation from the military.  The Veteran was hospitalized with a diagnosis of schizophrenia in 1971.  Thereafter, both VA and private medical records indicate treatment for variously diagnosed psychiatric conditions between 1971 and 2008, including schizophrenia, MDD, PTSD and anxiety disorder.

The Veteran was afforded VA examinations in January 2004 and December 2007 where both examiners found no evidence of PTSD.  The January 2004 VA examiner diagnosed the Veteran with schizophrenia, finding the diagnosis did "not appear to be directly related to his Vietnam experience."  The December 2007 VA examiner diagnosed the Veteran with anxiety disorder and did not proffer an opinion as to the likely etiology of the diagnosis rendered.

The Veteran claims he has a psychiatric disorder, to include PTSD, due to combat-related experiences in Vietnam.  Again, the Veteran's military records confirm his involvement in operations against hostile forces in Vietnam.

The Veteran is competent to describe in service accidents and duties performed.   With regard to PTSD specifically, however, credible supporting evidence is required showing that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Lay evidence may be sufficient where the stressor is related to the Veteran's fear of hostile military or terrorist activity.  Id. § 3.304(f)(3).  The same verification is not needed, however, for other psychiatric diagnoses.  

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   Accordingly, the provisions apply to this case.

For reasons explained below, in light of the new law, the Veteran's described stressors may be conceded based on his lay testimony alone.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

38 C.F.R. § 3.304(f)(3) (2011).

The Veteran recalls 100 pound bombs falling on his head in Vietnam in 1968, and indeed he did receive a medal for operations against hostile forces in Vietnam.  Thus, his claimed stressors not only deal with "fear of hostile military or terrorist activity" involving "rocket or mortar fire," but they are also "consistent with the places, types and circumstances" of his service.  Id.  

To be awarded service connection for PTSD the Veteran must be diagnosed with PTSD by a VA psychologist or psychiatrist based on his described in-service stressors.  To be awarded service connection for any other psychiatric disability, however, there must be a nexus between the Veteran's current disability and his military service.  See 38 C.F.R. § 3.303. 

There is conflicting medical evidence whether the Veteran has PTSD specifically.  While VA outpatient treatment records at times show a diagnosis of PTSD related to war memories of Vietnam, other records merely indicate "PTSD traits."  The Veteran was afforded VA examinations in 2004 and 2007 where both examiners declined diagnosing the Veteran with PTSD.

It is clear, however, the Veteran has other psychiatric disorders, which have been diagnosed variably throughout time, to include schizophrenia, anxiety disorder, and MDD.  No medical professional has specifically opined that these diagnoses are attributable to his military service, but many noted the Veteran's complaints of nervousness since returning from Vietnam.  

In August 1971, for example, the Veteran's private physician, Dr. Corken, noted the Veteran's use of tranquilizers to assist with his nervousness.  He was hospitalized from October 1971 to December 1971 with a diagnosis of schizophrenia.  The hospitalization records note the Veteran's complaints of increased nervousness since returning from Vietnam.  He was readmitted throughout the 1970s.  

On the other hand, the January 2004 VA examiner diagnosed the Veteran with schizophrenia, but opined the condition "does not appear to be directly related to his Vietnam experience."  More recent VA outpatient treatment records from 2007 to 2008 no longer note a diagnosis of schizophrenia.

In short, it is clear the Veteran was involved in operations against hostile forces in Vietnam during his military service.  Thereafter, the medical evidence shows he suffered from psychiatric symptoms almost immediately after separation from service to the present time.  Diagnoses have varied throughout time as have opinions with regard to etiology.  In light of the circumstances of his service and the continuity of his symptoms and treatment, however, the Board concludes the evidence is at the very least in relative equipoise.  As such, service connection is warranted.
ORDER

New and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, and to that extent the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


